DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 6, 9 – 13, 15, and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2012/0323375 to Dean-Hendricks et al. (hereinafter referred to as Dean-Hendricks).
	In regard to claim 1, as shown in figure 1, Den-Hendricks discloses a climate control unit having a HVAC component (6) that is used to heat to cool air in the system. Such a component inherently includes a heat exchanger in order to perform the heating or cooling. Dean-Hendricks further includes a blower (22) that circulates air from an intake or return duct, across the heat exchanger, to a supply duct; a filter (30) that cleans air before entering the heat exchanger; and a controller (18). Figure 10 shows a method for determining a filter change threshold value. In the method of figure 10, the 
	In regard to claim 2, as discussed in paragraph [0153], the controller can accept input from the user indicating that a new air filter has been installed, which is the reset event. This is inherently performed by pressing a button, as this is how the user interacts with the controller (see buttons 78 – 84 in figures 4 and 5, for example). 
	In regard to claim 3, As discussed in paragraph [0048], the controller (18) can include algorithms that provide for temperature set point, starting and/or ending times, and the like. These can be considered to form preset operating programs for the blower as the bower is required to run during the system operation. The blower current is inherently measured when the blower is operating. Thus, the deviation is the blower current is inherently measured base don operation during one of the preset operating programs.
	In regard to claim 5, as discussed above, the blower property is the blower current. 

	In regard to claim 9, as discussed in paragraph [0070], the status notification can be displayed on a display (62) of the controller (18). 
	In regard to claim 10, as discussed above, the status notification indicated that the filter should be changed, see paragraph [0070]. 
	In regard to claim 11, the use of the system of Dean-Hendricks, as discussed above, would include a method comprising: setting a baseline measurement of the blower current according to measurements of the blower current after a reset event; measuring a deviation of the blower current from the baseline measurement of the blower current; and generating a status notification in response to the deviation satisfying a threshold. 
	In regard to claim 12, as discussed above, the resent event can be in response to a user input to a button on the controller (18). 
	In regard to claim 13, as discussed above, the controller (18) can include algorithms that provide for temperature set point, starting and/or ending times, and the like. These can be considered to form preset operating programs for the blower as the bower is required to run during the system operation. The blower current is inherently measured when the blower is operating. Thus, the deviation is the blower current is inherently measured based on operation during one of the preset operating programs.
	In regard to claim 15, as discussed above, the blower property is the blower current. 

	In regard to claim 19, Dean-Hendricks discloses a controller (18) for a climate control system. As discussed in paragraph [0050], the controller includes a memory storing computer-executable instructions and a processor communicatively coupled to the memory to execute the instructions. The processor is configured to: set a baseline measurement of the blower current according to measurements of the blower current after a reset event; measure a deviation of the blower current form a baseline measurement of the blower current; and generate a status notification in response to the deviation satisfying a threshold. 
	In regard to claim 20, as discussed above, the resent event can be in response to a user input to a button on the controller (18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dean-Hendricks in view of US Patent Application Publication No. 2018/0299169 to Suzuki et al. (hereinafter referred to as Suzuki).
	Dean-Hendricks is discussed above in section 3. As discussed above, Dean-Hendricks is considered to include preset operating programs for the blower. Dean-Hendricks does not specifically disclose an operating program where the controller controls the blower to move a preset volume of air during the one preset operating program. There is no evidence the operating program used for the blower is critical. Breslin relates to a similar air conditioning apparatus having a fan or blower and a controller. As discussed in paragraph [0046] of Suzuki, the controller can operate in a mode with a preset temperature or in a mode preset air volume mode. One of ordinary skill in the art would reasonably expect both modes to have advantages for different situations. A preset air volume mode predictably would ensure a certain volume of air passes through the filter, which may be beneficial to a user who is concerned about removing allergens or other particulates from the air. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a preset operating program where the blower is set to move a preset volume of air as suggested by Suzuki as this is a known . 

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean-Hendricks in view of US Patent Application Publication No. 2016/0314677 to Breslin (hereinafter referred to as Breslin).
	Dean-Hendricks is discussed above in section 3. Dean-Hendricks discloses displaying the status notification on the controller, but does not disclose remotely transmitting the status notification. Breslin discloses a networked filter condition indicator, which can be used in a HVAC system. As discussed in paragraphs [0046] and [0047], Breslin includes a transmitter (110) and can send an alert to a user by email or text. The transmitter can be considered to form a wireless modem. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean-Hendricks to include a wireless modem that can send an alert via text message or email to a user as suggested by Breslin in order to be able to alter a user even if they do not look at the controller. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar climate control units and controllers therefor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773